DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on September 24, 2021. Claims 27-32, 34, 37-40, 45-46, 48, 50 and 52 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32, 34, 37-40, 45-46, 48, 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0288730 to Deem et al. (Deem) in view of US 2013/0116737 to Edwards et al. (Edwards), US 2007/0129720 to Demarais et al. (Demarais), US 2006/0265015 to Demarais et al. (Demarais ‘015) (all previously cited) and US 2014/0276712 to Mallin et al. (Mallin). 
In reference to at least claim 27
Deem teaches methods and apparatus for renal neuromodulation which discloses a method, comprising: intravascularly advancing an elongate shaft of a catheter within a renal vasculature of a human patient (e.g. 282), the catheter comprising a neuromodulation element (e.g. elongated body support of catheter 282 includes a plurality of electrodes, 286 and 270, Figs. 17-19B) comprising a plurality of electrodes (e.g. any number of electrodes may be located on the catheter within the renal artery, paragraph [0114]); executing a first modulating step using the neuromodulation element and comprising modulating nerve tissue within an anatomical region extending about a main renal artery is directly connected to an aorta of the patient and extending distally toward a kidney of the 
Edwards teaches a method for assessing renal neuromodulation treatment and associated systems and methods which discloses that navigation within the renal artery is impeded by the tight space and that the renal arteries are often extremely tortuous and may have relatively small diameters and/or length (e.g. para. [0088], [0089]) and discloses that adjusting the position and repositioning of an energy delivery element within the renal artery to deliver lesions along a longitudinal dimension of the renal artery may be desirable over a circumferentially around lesion due to potential renal artery stenosis (e.g. para. [0091]). Edwards further states that variable positioning and repositioning of the neuromodulatory apparatus may prove useful in circumstances where the renal artery is particularly tortuous or when vessels branch off the renal main artery vessels (e.g. para. [0091], [0093]).  
Demarais teaches methods and apparatus for performing a non-continuous circumferential treatment of body lumen which discloses providing neuromodulation along the length of the renal main artery by repositioning the electrodes along of the artery in which the neuromodulation element is collapsed and re-expanded between repositioning of the neuromodulation element (e.g. Figs. 2E-2F, para. [0046]-[0047]). 
Demarais ‘015 teaches methods and apparatus for monopolar renal neuromodulation which discloses providing renal neuromodulation using a multi-electrode structure that includes the electrodes being selectively energized as monopolar (i.e., active) electrodes in any order or combination as desired including the electrodes may be individually activated in sequence from proximal to distal, distal to proximal, some electrodes not being activated, one or more electrode being activated in combination etc. (e.g. Fig. 6B, para. [0058]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Deem with the teachings of Edwards to include sequentially delivering the lesions along a longitudinal dimension of the renal artery including vessels that branch off the 
In reference to at least claim 28
Deem modified by Edwards, Demarais and Demarais ‘015 discloses a method according to claim 27. Deem further discloses the use of a guide wire to introduce the lead (e.g. paragraphs [0038], [0105]) and that the nerve elements can include expandable electrodes including expandable helical elements/electrodes (e.g. paragraphs [0043],[0045], [0105]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode elements of the neuromodulation element within Figs. 19A-19B to include expandable helical elements in order to provide an alternative configuration for the electrode elements which provides a secure contact with the inner surface of the vessel wall. 
In reference to at least claim 29
Deem modified by Edwards, Demarais and Demarais ‘015 discloses a method according to claim 27. Deem further discloses wherein intravascularly advancing an elongate shaft of a catheter to renal vasculature comprises delivering the catheter within a sheath (e.g. arterial sheath optionally may be placed to provide catheter access…may be advanced over the guidewire and/or through the sheath, paragraphs [0038], [0084]) and that the nerve elements can include expandable electrodes including expandable helical elements/electrodes (e.g. paragraphs [0043],[0045], [0105]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode elements of the neuromodulation element within Figs. 19A-19B to include expandable helical elements in order to provide an alternative configuration for the electrode elements which provides a secure contact with the inner surface of the vessel wall.
In reference to at least claims 30-31

In reference to at least claim 32
Deem modified by Edwards, Demarais and Demarais ‘015 discloses a method according to claim 27. Deem further discloses that the nerve elements can include expandable electrodes including expandable helical elements/electrodes that are delivered in a low-profile configuration (e.g. paragraphs [0043],[0045], [0105]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the neuromodulation element within Figs. 19A-19B to include expandable helical elements in order to provide an alternative configuration for the electrode elements which provides a secure contact with the inner surface of the vessel wall.
In reference to at least claim 34
Deem modified by Edwards, Demarais and Demarais ‘015 discloses a method according to claim 27. Deem further discloses wherein the neuromodulation element is a single continuous elongate element (e.g. continuous elongated element, Figs. 19A-19B), and wherein: the intravascularly advancing comprises the neuromodulation element of the catheter within a distalmost portion of the main renal artery and which in turn comprises locating a proximal portion of the single elongate element within the distalmost portion of the main renal artery (e.g. Figs. 19A-19B); and the intravascularly advancing comprises locating the neuromodulation element of the catheter within the branch vessel and which in turn comprises locating a distal portion of the single elongate element within the branch vessel (e.g. Figs. 19A-19B).
In reference to at least claim 37

In reference to at least claim 38
Deem modified by Edwards, Demarais and Demarais ‘015 discloses a method according to claim 27. Deem further discloses wherein modulating nerve tissue via the neuromodulation element comprises forming a plurality of lesions (e.g. Figs. 19A-19B) and that any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]) and that the distal electrode 270 may be extended any desired distance beyond the distal end of the catheter 282. This provides for dynamic alteration of the length of a treatment zone. Furthermore, this facilitates treatment within distal vasculature of reduced diameter (e.g. paragraph [0117]). Deem doesn’t explicitly disclose wherein the distalmost lesion is approximately 1-6 mm proximal of the bifurcation of the main renal artery. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the distalmost 
In reference to at least claims 39-40
Deem modified by Edwards, Demarais and Demarais ‘015 discloses a method according to claim 27. Deem further discloses providing stimulation to the renal nerves including a main vessel and branches (e.g. paragraph [0043], [0118]). It would have been well with the knowledge of one having ordinary skill in the art before the effective filing date of the invention to choose any order/pattern for providing stimulation to the electrode elements within the main vessel and/or branch(es) in order to provide the desired stimulation for treatment. 
In reference to at least claim 45
Deem modified by Edwards, Demarais and Demarais ‘015 discloses a method according to claim 27. Deem further discloses providing stimulation to the renal nerves including a main vessel and branches (e.g. paragraph [0043], [0118]). It would have been well with the knowledge of one having ordinary skill in the art before the effective filing date of the invention to choose any order/pattern for providing stimulation to the electrode elements within the main vessel and/or branch(es) in order to provide the desired stimulation for treatment.
In reference to at least claim 46
Deem modified by Edwards, Demarais and Demarais ‘015 discloses a method according to claim 27. Deem further discloses wherein the neuromodulation element comprises an elongate support structure (e.g. elongated support structure 282) and wherein the plurality of electrodes are spaced along a length of the elongate support structure (e.g. plurality of electrodes, 286 and 270 along the length of the structure, Figs. 17-19; any number of electrodes may be located on the catheter within the renal artery, paragraph [0114]). 
In reference to at least claim 48

In reference to at least claim 50
Deem modified by Edwards, Demarais and Demarais ‘015 discloses a method according to claim 27. Deem further discloses wherein the neuromodulation element comprises an elongate support structure (e.g. elongated support structure 282) which in turn comprises a plurality of electrodes that are spaced along a length of the elongate support structure (e.g. plurality of electrodes, 286 and 270 along the length of the structure, Figs. 17-19B) and any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]). 
In reference to at least claim 52
Deem modified by Edwards, Demarais and Demarais ‘015 discloses a method according to claim 27. Deem further discloses wherein the neuromodulation element comprises an elongate support structure (e.g. elongated support structure 282) which in turn comprises a plurality of electrodes that are spaced along a length of the elongate support structure (e.g. plurality of electrodes, 286 and 270 along the length of the structure, Figs. 17-19B) and any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]) including the electrode 270 being extended any desired distance beyond the distal end of the catheter (e.g. para. [0117]) to create multiple lesions (e.g. individual or groups of electrodes may be configured to provide a bipolar signal, or all or a subset of the electrode may be used together…with a separate ground for monopolar use and that the electrode are .

Response to Arguments
Applicant’s arguments with respect to claim(s) 27 have been considered but are moot because the rejection has been modified to include additional references in view of the claim amendments. Regarding deselecting one or more electrodes, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Demarais ‘015 teaches methods and apparatus for monopolar renal neuromodulation which discloses providing renal neuromodulation using a multi-electrode structure that includes the electrodes being selectively energized as monopolar (i.e., active) electrodes in any order or combination as desired including the electrodes may be individually activated in sequence from proximal to distal, distal to proximal, some electrodes not being activated, one or more electrode being activated in combination etc. (e.g. Fig. 6B, para. [0058]). Utilizing the combination of Deem modified by Edwards, Demarais, Demarais ‘015 as evidence by Mallin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Deem modified by Edwards and Demarais with the teachings of Demarais ‘015 to include activation protocols that include deselecting one or more electrodes of the elongate support structure in order to yield the predictable result of providing selective activation of the electrode elements to provide the appropriate stimulation for treating the desired location. Furthermore, it was known within the level 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0235286 to Stone et al. which teaches tuned RF energy for selective treatment of atheroma and other target tissues and/or structures which discloses selective activation of electrodes for targeting specific tissues of interest for treatment. US 2013/0165923 to Mathur et al. which teaches methods and apparatuses for remodeling tissue of or adjacent to a body passage which discloses deselecting electrodes based signals received from the treatment area. US 2014/0214144 to Peterson which teaches electrode configuration for an implantable electroacupunture device which discloses selective activation of desired electrode groups for stimulating selected tissue. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792